Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to real estate taxation. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to prevent the state, counties, and other political subdivisions from imposing any new tax, including a sales tax, on the sale or transfer of homes or any other real estate.
  A "no" vote will not change the Missouri Constitution to prevent the state, counties, and other political subdivisions from imposing a new tax on the sale or transfer of homes or any other real estate.
If passed, this measure will have no impact on taxes.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the *Page 2 
initiative petition, nor as the expression of any view regarding the objectives of its proponents.
         Very truly yours CHRIS KOSTER Attorney General